The foregoing opinion demonstrates that the election respecting the issuance of bonds to better the Capital City's water system cannot be upheld. It also demonstrates the deplorable statutory condition. We find that statutes, apparently controlling the procedure for holding elections upon matters vital to the health and safety of the people of a city, have been repealed by implication. The meaning of other statutes which, it seems, must be followed, is obscure. Can it be possible that the legislature intended that at least seventy-five days should elapse after the city authorities have determined to hold an election upon a question of such paramount importance, before the election can be held? The law as it is written compels the conclusion we have reached. The hope is entertained that the exhaustive opinion written by Mr. Justice ANGSTMAN, in which all the members of the court concur will serve to clarify this particular subject. *Page 128 
The taxpayers' money spent in holding the election has been wasted. But in view of the condition of the statutes, as shown in the opinion, whoso essays to condemn the city authorities for the course they pursued will indeed be censorious.
This court is confronted continually with obscure and conflicting statutes. This case is but one of many which furnish an irrefutable argument demonstrating the necessity — in the interest of economy if nothing else — for a revision of our statutory law.